Title: From George Washington to William Heth, 18 July 1798
From: Washington, George
To: Heth, William



Dear Sir,
Mount Vernon 18th July 1798

Your favour of the 13th Instant, with its enclosures, came duly to hand; for your kindness in sending which, I thank you—but I thank you more for the offer of becoming one of my Aids, if I should again embark on a Sea of troubles & responsibility, provided a Rank proportioned to your former Grade & ⟨service⟩ could be insured to you. This, my good Sir, you would have to decide on yourself, by recurring to the Law, which fixes the Rank of the Aids of the Commander in Chief; and altho’ I shall keep you constantly in mind, ⟨I do not care to be under any promises; for if I should illegible many considns illegible and until that period arrives⟩.
I have consented to accept the Appointment to which my Country has called me, with a reservation not to quit my private walks until the Army is in a Situation to require my presence (receiving no Pay or emoluments during that time) or, it becomes indispensible by the Urgency of circumstances.
Intoxicated with Power—soaring on ambition, and lost, as the

Directory of France seems to be, to every principle of Justice & propriety; I yet hope, that they will pause before they take the last leap. That they have miscal[cul]ated on the sense of the People of this Country, is evident from the unequivocal declarations of the latter, in all parts of the ⟨U. States⟩, to maintain their Independence, and support their Government, at every hazard, and that they have been led into their error by characters among us; for purposes best known to themselves, is, to my mind, as clear as any problem in Euclid. Will they then, undeceived as they must be, in their information & estimates, and prepared as this Country will be to meet them, attempt an Invasion, in Force? I think not, while Great Britain & they are at War. If Peace should take place in Europe, and more especially if they should be possessed of Louisiana & the Floridas—which Heaven avert!—I think, because I believe them capable of undertaking any thing bad that the worst may be expect[ed]; for if the Directory does not find money, and employment for the Army—the Army will most (assuredly) find persons to supply the places of the present Directory.
I think with you, that all secret enemies to the Peace & happiness of this Country should be unmasked, for it is better to meet two enemies in the open field of contest than one coward behind the curtain. Many matters are pressing upon me, & I am very much occupied, as this scrawl but too clearly indicates, not less on that account, and with thanks for your kind wishes and favourable Sentiments relatively to me I remain—Dear Sir Your Obedt & Affecte Friend & Servant

Go: Washington

